Citation Nr: 0903738	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-26 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1974 to 
December 1975.  

This matter arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for low back disability.  The 
matter also arises from an August 2003 rating action that 
denied service connection for an acquired psychiatric 
disability (claimed as posttraumatic stress disorder, 
nervousness, trouble sleeping and loss of memory).  

The veteran was afforded a personal hearing before a RO 
Decision Review Officer in June 2003.  The veteran testified 
before the undersigned veteran's law judge via 
videoconference in July 2004.  Transcripts of the hearings 
are associated with the claims file.  

In November 2004, the Board remanded this case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), for 
further development.  


FINDINGS OF FACT

1.  A September 1986 rating decision continued a previous 
denial of service connection claim for a low back disability; 
the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.  

2.  Evidence received since the September 1986 rating 
decision, while not cumulative or redundant, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  

3.  A depressive disorder has been associated with the 
veteran's active service.  
CONCLUSIONS OF LAW

1.  The RO's September 1986 rating decision that denied 
service connection for a low back disability is final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 3.104, 19.129, 
19.192 (1986); currently 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received 
sufficient to reopen a claim for service connection for a low 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

3.  A depressive disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

	A.  New and Material Evidence Claim

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2008), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2008), eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  In 
correspondence dated in February 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the veteran of 
information and evidence necessary to substantiate his claim.  
He was notified of the information and evidence that VA would 
seek to provide and the information and evidence that he was 
expected to provide.  

The veteran was not informed of the type of evidence 
necessary to establish the degree of disability and an 
effective date prior to the adjudication of his claim.  See 
Dingess/Hartman, 19 Vet. App. 473, 488 (2006).  In any event, 
as will be discussed below, the Board is not reopening the 
claim of service connection for a low back disability.  As a 
result, no rating or effective date will be assigned.  The 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the claims adjudicated in this decision because 
no rating or effective date will be assigned.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) noted that the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled in the February 2005 letter when the veteran was 
informed that his claim was previously denied because his low 
back disability was not incurred or aggravated during his 
military service.  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  All relevant, available treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  The Board's November 2004 
remand specifically stated that a request was to be made to 
obtain treatment records from Texas Medical Center in Tyler, 
Texas.  A response from this institution, received in 
February 2006, stated that such records were unavailable.  

	B.  Service Connection Claim

Without deciding whether the notice and development 
requirements of VCAA have been satisfied for the veteran's 
service connection claim, it is the Board's conclusion that 
the law does not preclude the Board from adjudicating this 
portion of the veteran's claim.  The Board is taking action 
favorable to the veteran by granting service connection for a 
depressive disorder.  A decision at this point poses no risk 
of prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  The agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Legal Criteria

        A.  New and Material Evidence Claim

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

	B.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

III.  Analysis

        A.  New and Material Evidence Claim

In a September 1986 decision, the RO denied service 
connection for a low back disability.  The veteran did not 
appeal within one year of being notified, and the September 
1986 decision is final.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. § 3.104, 19.129, 19.192 (1986); currently 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

The claim for entitlement to service connection for a low 
back disability may be reopened if new and material evidence 
is submitted.  Manio, supra.  The veteran filed this 
application to reopen his claim in March 2002.  

The evidence before VA at the time of the prior final 
decision in September 1986 consisted of service treatment 
records, service personnel records, and private medical 
records.  A June to July 1975 service treatment clinical 
record summarized the veteran's five-day stay in the 
hospital.  The record states that the veteran fell in the 
shower and sustained a low back injury.  The veteran reported 
pain that was non-radiating to the legs and was severe in 
nature.  Physical examination showed the veteran had full 
range of motion of his legs and a negative straight leg 
raising test.  Some lumbosacral tightness and complaints of 
tenderness were noted.  Examination of the low spine by X-ray 
was normal.  The veteran was placed on 10 pounds of pelvic 
traction and a heating pad.  The veteran was discharged after 
five days when he reported to be pain free.  

A service treatment record from later in July 1975 shows the 
veteran reported pain over the T-12 to L1 area.  This record 
has an assessment of lumbar pain and states possible 
malingering was suspected.  The veteran was given a profile 
for lumbar sacral sprain with restrictions of no running, 
marching, or lifting over 5 pounds.  His December 1975 
separation examination is negative for back problems.  

Also in the claims file before the September 1986 decision 
were March and April private medical records from 1984.  
These records detail physical therapy progress for the 
veteran.  One March 1984 record titled "Low Back 
Assessment" states that the veteran suffered an "on job 
injury" in March 1984 and currently suffered from pain in 
his entire spine.  An October 1985 letter from a private 
doctor states the veteran was treated from March to November 
in 1984 "for an on the job injury."  The letter also states 
the veteran came to the doctor in September 1985 requesting a 
report for the Office of Family Security, still complaining 
of pain, presumably from his 1984 injury.  He was referred to 
an orthopedist.  

In September 1986 the RO continued the previous denial of 
service connection for a low back disability because the 
additional evidence did not suggest that the veteran's low 
back disability was incurred or aggravated in service.  

In support of his current application to reopen his claim for 
service connection for a low back disability, the claims file 
now contains private medical records, at least one VA medical 
record, and a signed statement from the veteran's family.  A 
March 1989 letter from a private doctor to a lawyer details a 
November 1988 vehicle accident which resulted in the 
veteran's injury.  The day following the accident the veteran 
reported low back pain.  He also reported his 1984 job injury 
to his back.  The 1985 diagnoses included muscle and ligament 
strain in the neck and back as well as "rule out disc 
problems."  

A September 1986 VA medical record shows the veteran 
complained of low back pain.  No assessment is provided on 
this record.  

A May 1989 private medical record details the veteran's 
ongoing back problems and states that a computed tomography 
(CT) scan of his lumbar showed minor bulges at the L3-5 
discs, along with minor marginal spur formation and sclerosis 
of the end plates of L4-5 and L5-S1 levels.  A February 1992 
private medical record shows the veteran underwent a lumbar 
epidural injection for his chronic lumbar back pain.  In his 
medical history, it was noted that the veteran had a history 
of lower back pain "secondary to an on-the-job injury 5 
months ago."  

A May 2006 private medical record again restates the 
veteran's medical history, providing further documentation 
that the veteran was "initially injured" in September 1991.  
Another private consultation record from August 2004 states 
the same, as does a private disability evaluation from 
October 2004.  The disability evaluation specifically states 
"Based upon the information available to a reasonable degree 
of medical certainty, there is a probable cause and 
relationship between [the veteran's] reported symptoms and 
the accident of [September 1991]."  

Finally, an April 2005 statement, signed by several of the 
veteran's family members and friends, attested to the 
veteran's treatment at a VA medical center from 1975 to 1977 
and his complaints of back pain (A June 2003 document from 
the RO states that these VA treatment records were not 
found).  

Although the private medical records and September 1986 VA 
treatment record were not before the RO at the time of the 
last final decision, this new evidence is not material to the 
claim and does not warrant reopening of the previously denied 
claim.  The September 1986 VA treatment record does not give 
a diagnosis, much less etiology, of the veteran's low back 
disability.  The private medical records, including the March 
1989 private doctor letter detailing the veteran's vehicle 
1988 accident and multiple private medical records 
referencing the veteran's September 1991 work accident, 
specifically state that the veteran's low back disability is 
due to these other incidents and not to his military service.  
The additional evidence does not consist of competent 
evidence suggesting that the veteran's currently diagnosed 
low back disability is related to service.  

As for the April 2005 statement, while the veteran's friends 
and family are competent to state what they witnessed, they 
have limited competence to give a medical opinion regarding 
the diagnosis or etiology of the veteran's low back 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the evidence, which links the veteran's low back 
disability to events that happened after the veteran's period 
of service, it is the determination of the Board that new and 
material evidence has not been submitted.  Thus, the claim 
for service connection for a low back disability is not 
reopened, and the benefit sought on appeal remains denied.  

	B.  Service Connection Claim

The veteran is already service-connected for headaches, 
dizziness, and the residuals of a mild concussion.  The 
veteran has asserted that he also suffers from post-traumatic 
stress disorder (PTSD), nervousness, frequent trouble 
sleeping and loss of memory.  The November 2004 Board remand, 
phrasing the claim as one for "an acquired psychiatric 
disorder," stated that the veteran was to receive a VA 
examination to address the nature and etiology of any current 
psychiatric disability.  This was done in May 2005.  

An October 1975 service treatment record shows that the 
veteran hit his head on an airplane.  A small laceration was 
reported with no loss of consciousness.  A mild concussion 
was diagnosed.  A December 1975 service treatment record 
shows the veteran complained of a headache.  The record 
states the veteran was in a "confused state of mind."  The 
veteran stated that his commander and supervisor had "been 
telling lies" and mentioned smoking or possessing marijuana.  
The assessment was to "rule out latent schizophrenia."  The 
veteran's December 1975 separation examination documents that 
the veteran had suffered headaches and dizziness since his 
incident of walking into the airplane.  Also noted was 
"nervousness, frequent trouble sleeping, and loss of memory 
one time, etiology unknown.  Since tour of duty at [Air Force 
Base]."  

A September 1986 VA medical record shows the veteran was 
evaluated for complaints of depression.  The doctor noted in 
this record "I do suspect his degree of anxiety to be 
approaching neurotic degree."  

VA medical records from July to September 1989 show the 
veteran was admitted to the hospital based on complaints of 
anxiety, paranoid ideas and suicidal thoughts.  In July 1989, 
the veteran was discharged from the hospital with an 
assessment of alcohol and substance abuse, an adjustment 
disorder with a depressed mood, and a personality disorder, 
not otherwise specified.  The veteran received ongoing mental 
health treatment and an August 1989 biopsychosocial 
assessment summary states he had "no significant neuroses 
other than mild depression and guilt."  The veteran 
completed a chemical dependency outpatient program in 
September 1989.  

A January 2002 psychiatry note shows a diagnosis of Axis I 
adjustment disorder, with a depressed and anxious mood, as 
well as cannabis abuse.  VA records from 2004 show similar 
diagnoses; in a January 2004 record the VA doctor states 
"I'm unclear about this patient's diagnosis ... [he] appears 
paranoid but I'm not certain if this is into psychotic 
proportions."  

A May 2005 VA examination report shows the examiner 
extensively reviewed the claims file and medical records and 
administered several psychological tests.  The examiner 
diagnosed the veteran with Axis I dementia due to head trauma 
with behavioral disturbance (post concussion syndrome).  A 
global assessment of functioning score (GAF) of 45 was 
assigned.  He was also diagnosed with polysubstance abuse.  
The examiner opined "it is as likely as not that this 
individual has suffered severe behavioral problems and mental 
and behavioral dysfunction as a result of his 
service-connected head injury."  In coming to this 
conclusion, the examiner cited to current literature in the 
area of post concussion syndrome.  

In March 2007, one of the veteran's treating VA psychologists 
submitted a letter along with a medical record.  The 
physician stated in the letter that he believed the veteran's 
"current psychological difficulties stem from his head 
injury which occurred during his time in service."  The VA 
psychologist stated that he had received recent training 
concerning traumatic brain injuries and this led him to 
reassess his diagnosis of the veteran as a depressive 
disorder due to brain trauma.  In April 2008, another VA 
clinician indicated that after observing the veteran in the 
mental hygiene clinic for some time, she felt the veteran's 
symptoms were likely linked to his head injury in service.  

The claims folder contains no competent evidence refuting the 
favorable July 2005, March 2007, and April 2008 opinions.  
The evidence strongly suggests that current psychiatric 
disability, characterized as a depressive disorder is related 
to events in service.  Resolving all doubt in the veteran's 
favor, service connection for a depressive disorder is 
established.  


ORDER

New and material evidence has not been received sufficient to 
reopen a previously denied claim for service connection for a 
low back disability and the claim is denied.  

Service connection for a depressive disorder is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


